               Case 16-11596-KG        Doc 777     Filed 05/15/19      Page 1 of 6



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


 In re:                                           CHAPTER 7

 OUR ALCHEMY, LLC, et al.                         Case No. 16-11596-KG

                       Debtors.                   Jointly Administered

 GEORGE L. MILLER, in his capacity as
 Chapter 7 Trustee for the jointly
 administered bankruptcy estates of Our
 Alchemy, LLC and Anderson Digital, LLC,

                       Plaintiff,

                v.                                Adv. No. 18-50631 (KG)

 BAKER BOTTS L.L.P.,
                                                  Hearing Date: July 10, 2019 at 3:00 p.m. (ET)
                                                  Objections Due: May 30, 2019 at 4:00 p.m. (ET)
                       Defendant.


         MOTION OF CHAPTER 7 TRUSTEE FOR ORDER APPROVING
     SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS BETWEEN THE
             CHAPTER 7 TRUSTEE AND BAKER BOTTS L.L.P.
      PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 9019

       George L. Miller (the “Trustee”), the Chapter 7 trustee for the jointly administered Chapter

7 bankruptcy estates of Our Alchemy, LLC (“Alchemy”) and Anderson Digital, LLC (“Anderson

Digital”) (collectively, the “Debtors”), by and through his attorneys, Bielli & Klauder, LLC and

Kaufman, Coren & Ress, P.C., hereby moves (the “Motion”) for the entry of an order, pursuant to

Federal Rule of Bankruptcy Procedure 9019, approving the settlement of this adversary case

between the Trustee and Baker Botts L.L.P. (“Defendant” or “Baker Botts”). In support of the

Motion, the Trustee respectfully represents as follows:
              Case 16-11596-KG          Doc 777       Filed 05/15/19     Page 2 of 6



                                         JURISDICTION

       1.         This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A).

       2.         Venue of this proceeding and this Motion is proper in this district pursuant to 28

U.S.C. §§ 1408 and 1409.

       3.         The statutory predicate for the relief sought herein is Rule 9019 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                         BACKGROUND

       4.      On July 1, 2016 (the “Petition Date”), the Debtors filed voluntary petitions for

relief under Chapter 7 of title 11 of the United States Code (the “Bankruptcy Code”) in the

United States Bankruptcy Court for the District of Delaware, and the cases are being jointly

administered under the caption In re Our Alchemy, LLC, et al., U.S.B.C. D. Del., Case No. 16-

11596 (KG).

       5.      Prior to the Petition Date, the Debtors operated as a distributor of film and television

content across all platforms in North America, including DVD, digital, and video-on-demand

platforms.

       6.      On or about the Petition Date, the Office of the United States Trustee appointed the

Trustee as Chapter 7 trustee, which appointment remains in effect.

       7.      In accordance with his duties under the Bankruptcy Code, the Trustee reviewed the

Debtor’s books and records and identified entities that received payments potentially avoidable

under Sections 547, 548, 549 and 550 of the Bankruptcy Code.

       8.      On June 29, 2018, the Trustee filed a Complaint (the “Complaint”) against Baker

Botts initiating the above-captioned adversary proceeding seeking avoidance and recovery of



                                                  2
               Case 16-11596-KG          Doc 777       Filed 05/15/19    Page 3 of 6



certain transfers made by the Debtors to Baker Botts that the Trustee asserts are avoidable pursuant

to Section 547 of the Bankruptcy Code and recoverable pursuant to Section 550 of the Bankruptcy

Code (the “Transfers”).

       9.      On September 18, 2018, Baker Botts filed an Answer to the Complaint denying any

liability and raising affirmative defenses.

       10.     After the Complaint and Answer were filed, the Trustee and Baker Botts engaged

in settlement discussions and a mediation to resolve the issues between the parties.

       11.     In order to avoid the potential costs, risks and delay of litigation, and after

negotiations, mediation, and the exchange of information, the Trustee and Baker Botts agreed to

settle and resolve their disputes relating to the Transfers.

       12.     The Trustee and Baker Botts have entered into a settlement agreement (the

“Settlement Agreement”) to memorialize the settlement between the parties. The Settlement

Agreement is attached hereto as Exhibit A. Pursuant to the Settlement Agreement, Baker Botts

shall pay the Trustee the sum of $35,000.00 (the “Settlement Amount”) in full and complete

satisfaction of the Trustee’s claims to avoid and recover the Transfers.

                                      RELIEF REQUESTED

       13.     By this Motion, the Trustee seeks the entry of an order approving the Settlement

Agreement pursuant to Bankruptcy Rule 9019.

       14.     Bankruptcy Rule 9019 provides that “[o]n motion by the [T]rustee and after notice

and a hearing, the court may approve a compromise or settlement. Notice shall be given to

creditors, the United States trustee, the debtor. . . and to any other entity as the court may direct.”

Fed. R. Bankr. P. 9019(a); see also Myers v. Martin (In re Martin), 91 F.3d 389, 393 (3d Cir. 1996).




                                                   3
                Case 16-11596-KG         Doc 777      Filed 05/15/19     Page 4 of 6



        15.     The Trustee is obligated to maximize the value of the estate and make his decisions

in the best interests of all of the creditors of the estate. See Martin, 91 F.3d at 394. The Trustee

believes, in his business judgment, that the settlement of the disputes related to the Transfers, as

embodied in the Settlement Agreement, is in the best interests of the estate and all of the creditors,

especially in light of the cost, uncertainty and delay of litigation. Courts generally defer to a

trustee’s business judgment when there is a legitimate business justification for the trustee’s

decision. See Martin, 91 F.3d at 395.

        16.     In determining whether a settlement should be approved under Bankruptcy Rule

9019, the Court must “assess and balance the value of the claim that is being compromised against

the value to the estate of the acceptance of the compromise proposal.” Id. at 393. In striking this

balance, courts should consider four factors: “i) the probability of success in the litigation; ii) the

likely difficulties in collection; iii) the complexity of the litigation involved, and the expense,

inconvenience and delay necessarily attending it; and iv) the paramount interest of the creditors.”

Id. (citation omitted).

        17.     A review of these four factors demonstrates that the settlement with Baker Botts

related to the Transfers as set out in the Settlement Agreement is in the best interests of the estate

and all of the creditors.

        18.     In discussions with the Trustee and in its Answer, Baker Botts asserted potential

defenses which, if litigated, could reduce Baker Botts’ liability in this case.

        19.     As a result of the foregoing, the Trustee agreed to settle the disputes related to the

Transfers for the Settlement Amount.




                                                  4
                Case 16-11596-KG        Doc 777       Filed 05/15/19       Page 5 of 6



         20.    The Trustee submits that the foregoing settlement embodies a fair resolution of the

matter and that such settlement is in the best interests of the Debtors’ estates and should therefore

be approved by the Court.

                                             NOTICE

         21.    The Trustee has served notice of this Motion on Debtors’ counsel, counsel for

Baker Botts, the Office of the United States Trustee, and all parties requesting notice pursuant to

Fed. R. Bankr. P. 2002. The Trustee submits that such notice is sufficient.

                                           CONCLUSION

         WHEREFORE, the Trustee respectfully requests that this Court enter an order:

                (A)    determining that notice of the Motion is sufficient and proper;

                (B)    approving the Settlement Agreement pursuant to Fed. R. Bankr. P. 9019;

                       and

                (C)    granting such other relief as is just and proper.

                                              Respectfully submitted:

Dated:    May 15, 2019                        BIELLI & KLAUDER, LLC
          Wilmington, DE
                                              /s/ David M. Klauder
                                              David M. Klauder (No. 5769)
                                              1204 N. King Street
                                              Wilmington, DE 19801
                                              Phone: (302) 803-4600
                                              Fax: (302) 397-2557
                                              dklauder@bk-legal.com

                                                       — and —

                                              Steven M. Coren
                                              Benjamin M. Mather
                                              Andrew J. Belli
                                              Kaufman Coren & Ress P.C.
                                              Two Commerce Square, Suite 3900
                                              2001 Market Street


                                                  5
Case 16-11596-KG   Doc 777    Filed 05/15/19     Page 6 of 6



                       Philadelphia, P A 19103
                       (215) 735-8700

                       Counsel for Plaintiff
                       George L. Miller, Ch. 7 Trustee




                          6
